Title: To George Washington from Major General Stirling, 14 October 1778
From: Stirling, Lord (né William Alexander)
To: Washington, George


          
            Dear Sir
            Hackensack [N.J.] Octobr 14: 1778. one oClo’ p.m.
          
          I received your Excellency’s letter of the 12th yesterday Evening, I deferred writeing ’till the Motions of the Enemy was reduced to a Certainty. I have two parties of horse following their Rear, who send me word they had been at fort Lee where the Enemy had been Embarking all Night, the light Infantry, Granadiers, & horse are gone to Powles  
            
            
            
            hook, their Rear was near Bergen about two hours ago. I enclose a letter from Col: Dayton, and another I have Just received from Govr Livingston. by every Circumstance I can Collect a grand embarkation will immediately take place at New york, but I have within these two hours obtained some particulars which may be depended on vizt that the ten Regiments so long talked of as under Orders to Embark, were really ordered by Ministry four or five Months ago, but the Expedition (as its Called) remonstrated against, however a frigate arrived last Saturday with possitive Orders for its takeing place, and the embarkation is to be Compleated on friday. some talk of its being against S. Carolina, but belived more generally to be for the West Indies. A Brigade of Hessians and two Regiments of New Levies are actually embarked for Hallifax, with the remainder of troops they to keep possession of New york & Rhode Island and to do all the Mis[c]heif they can by detachments along shore & by sudden incursions, their own expression among the facetious ones is “we are to turn it into a Buccanering War.” their Next they say is to be at Eliza. Town & New Ark the 10th 44th & 52d are intirely drafted & the Officers gone home, the 10 Regiments to be Compleated to 56 Rank & file a Company. I have sent Col: dayton to Elizabeth Town with two Regiments the other two will follow to morrow Morning, Genl Woodfords Brigade will go to New Ark, Col. Spencers Regiment with 12 light horse to Hackensack where he will be able to Collect Intelligence. Moylans horse to Westfeild where there is plenty of forrage Collected. If your Excellency approves this disposition, it will be proper to order the Baggage of Genl Woodfords Brigade to Come forward, as they have Nothing with them; their Artillery would be Usefull, but I know not how to get it down unless some troops are Comeing this way. I hear Col. Baylor is in a fair way of recovering. I am your Exeys Most Obt Servt
          
            Stirling,
          
        